Citation Nr: 0213536	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, 
including sick sinus syndrome and pacemaker implant, claimed 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran was in active service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


REMAND

In August 2002, the RO transferred this case to the Board.  
In September 2002, the RO sent to the Board correspondence 
that it had received from the veteran in April 2002.  In this 
material, the veteran asked for a videoconference hearing 
before the Board.  He also indicated that he wished to appeal 
"all issues denied by VA Rating Decision dated 1/02".  

The Board is returning the case to the RO so that a hearing 
may be scheduled, as requested by the appellant in April 
2002.  See 38 C.F.R. § 20.702 (e) (2001).

In addition, because the record now before the Board does not 
indicate that the RO has issued a statement of the case 
concerning the issues decided in the January 2002 rating 
decision, the Board must remand those issues to the RO for 
the issuance of a statement of the case.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that when an 
appellant files a timely NOD and there is no statement of the 
case (SOC) issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.  
Because the Board does not have jurisdiction over an issue 
until a timely substantive appeal is filed in response to the 
statement of the case, the Board has not listed these issues 
on the first page of this document.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2001).

The case is REMANDED to the RO for the following action:

1.  The RO should schedule the appellant 
for a videoconference hearing before the 
Board, as requested in his correspondence 
received by the RO in April 2002. 

2.  The RO should issue a statement of 
the case concerning the issues decided in 
its January 26, 2002, rating decision, in 
response to the notice of disagreement 
received by the RO in April 2002.

The appellant is hereby informed that he must respond to the 
statement of the case in a timely fashion for the Board to 
have jurisdiction over the additional issues contained 
therein.

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




